If the plaintiff's horses were wrongfully on the defendant's land, the defendant had the right to do anything that apparently was reasonably necessary to be done for the protection of his property against them. Aldrich v. Wright, 53 N.H. 398; Hoit v. Stratton Mills, 54 N.H. 109, 116; Cory v. Little, 6 N.H. 213; Gilson v. Fisk, 8 N.H. 404; Wood v. Gale,10 N.H. 247; G. F. Co. v. Worster, 15 N.H. 412, 438, 439; Jones v. Williams, 11 M.  W. 176; Colby v. Jackson, 12 N.H. 526, 530; Davis v. Merrill, 47 N.H. 208; 3 Am. L. Rev. 198; Shuttleworth's Case, 9 A.  E. N. S. 651, 659, 662; Fletcher v. Fletcher, 1 E.  E. 420; Jones v. Root, 6 Gray 435, 437; Foster Cr. L. 273; 1 Hale P. C. 479; Doct.  St., Dial. 2, c. 27; 3 Camp. Ch. J. (3d Eng. ed.) 416, 417; 1 Bl. Com. 139, Sharswood's note; 2 Kent Com. 339; 19 M. L. Rep. 245; Taylor v. Plymouth, 8 Met. 462, 465; Surocco v. Geary, 3 Cal. 69, 71; McDonald v. Red Wing, 13 Minn. 38; Mayor of New York v. Lord, 17 Wend. 285, 290; Russell v. Mayor, 2 Denio 461, 474, 475, 479, 484, 488; Wynehamer v. The People, 13 N.Y. 378, 401,402, 439; 13 Op. Att. Gen. 111; Horr.  Th. 863-904.  If they jumped into his pasture without any fault on his part, he could maintain trespass. *Page 662 
His statutory remedy of impounding was cumulative. Stafford v. Ingersol, 3 Hill 38; Inman v. Tripp, 11 R. I. 520, 626; Sedg. St. Law (2d ed.) 30, 75. His right of property was not created by statute. The statute of pounds gave him an additional remedy for his natural and common-law right. He turned the horses into the road, but they returned and troubled him further, and he put them into his barn and sent word to the plaintiff to come and get them. If they were wrongfully on his land, it was reasonably necessary for him to shut them up, notify the plaintiff, and keep them till the plaintiff took them away, or till he could safely turn them loose or make some other reasonable disposition of them more convenient for himself. There was no evidence tending to show that what he did was unnecessary or unreasonable; and, if there was no other ground on which the plaintiff could recover he should have been non-suited.
FOSTER and HIBBARD, JJ., concurred.